—_

oo Oo ON OD oO BR WW D

Case!

NATHANIEL R. LUCEY, Esq. (SBN 260796)
LAURA E. MALKOFSKY, Esq. (SBN 142536)
ERICKSEN ARBUTHNOT

152 North Third Street, Suite 700

San Jose, CA 95112

Tel: (408) 286-0880

Fax: (408) 286-0337

Attorneys for Defendants
REAL TIME RESOLUTIONS, INC.
and RRA CP OPPORTUNITY TRUST 1

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

In Re

EUTROPIO CANEZARES CORETANA and
MARY ELAINE CONTRERAS CORETANA,

Debtors.

 

MARY CORETANA,
Plaintiff,
%
REAL TIME RESOLUTIONS, INC., RRA CP
OPPORTUNITY TRUST 1, AND
DOES 1 THROUGH 10, INCLUSIVE,

Defendants.

 

 

 

 

-|-

Bankruptcy Case No. 08-43574 RLE
Chapter 13

Adversary Proceeding No. 19-4026 RLE

REPLY MEMORANDUM OF
POINTS AND AUTHORITIES IN
SUPPORT OF DEFENDANTS REAL
TIME RESOLUTIONS, INC. AND
RRA CP OPPORTUNITY TRUST
1’S MOTION TO DISMISS
PLAINTIFF’S COMPLAINT

[FRCP 12(b)(c)]

DATE: August 8, 2019

TIME: 11:00 a.m.

CTRM: 201

JUDGE: Hon. Roger L. Efremsky

REPLY MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

19-04026 Doc#30 Filed: 08/01/19 Entered: 08/01/19 11:42:20 Page1of4

 
=

oO ON OO oO KR W PD

Casé@!

 

 

Defendant REAL TIME RESOLUTIONS, INC., and RRA CP OPPORTUNITY TRUST
1 (collectively, “RTR” or “Defendants”), submit their Reply Memorandum of Points &
Authorities in support of their Motion to Dismiss Plaintiff MARY CORETANA’s Complaint
pursuant to FRCP 12(b)(6).

I. LEGAL ARGUMENT

A. The Complaint Fails to State Claims upon Which Relief May Be Granted
Because All Plaintiff’?s Claims Are based On the Erroneous Belief That the
BofA Lien Is Unenforceable

Plaintiff's complaint is based entirely on the erroneous belief that her bankruptcy filing
had discharged the subject lien and that Defendants had no rights in it. Once it is established by
this Court that the lien has value, every one of plaintiff's causes of action become meritless and
the granting of this motion becomes mandatory. As set forth in the moving papers, on November
10, 2011, the Bankruptcy Trustee filed Trustee’s Motion and Declaration to Dismiss Proceedings
for Case Deficiencies and Notice Thereon. (RJN Ex. 2). On December 8, 2011, the Bankruptcy
Court issued an Order of Dismissal After Case Deficiencies. (RJN Ex. 3) Pursuant to the dismissal
of the bankruptcy and the terms of the Bankruptcy Court’s Order Valuing Lien of Bank of
America entered on July 30, 2010, the lien was retained to the extent recognized by applicable

non-bankruptcy law. Once this occurred, defendants had the right to pursue collection on the lien.

B. Plaintiff’s Contention That Defendants Do Not Have Title To The Lien Are
Irrelevant

Plaintiff contends that defendants REAL TIME RESOLUTIONS, INC. and RRA CP
OPPORTUNITY TRUST 1, (referred to collectively as “RTR”) never appeared in the
Bankruptcy case that was dismissed in 2011 and have failed to present evidence of title.
Plaintiff's complaint however, contains no such allegations. Plaintiff cannot raise issues that
are absent from her complaint in an attempt to defeat a Motion to Dismiss. The purpose of this
motion is to establish that the complaint fails to state a viable cause of action against
defendants. The complaint does not raise the issue of RTR’s ownership of the lien or
involvement in the bankruptcy and therefore any such allegations to the contrary in opposition
to this motion are irrelevant.

- 2).
REPLY MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

19-04026 Doc#30 Filed: 08/01/19 Entered: 08/01/19 11:42:20 ' Page 2 of 4

 
Go Oo OB NO oO KR WO DY =|

BO RN BN PD PD NM NM PO NM | | |& 2 | em me oe oer
oOo NN OO oO FR WO DYNO |= DOD Oo WON DO OT KR WO NDB =|

Caset

 

 

In her Opposition, Plaintiff writes that she filed this action based on the fact that the lien
was never reinstated and that the bankruptcy had been dismiss. Plaintiff and her counsel are
being disingenuous in their statements to this Court. The Complaint in this matter alleges that
Plaintiff received a discharge and includes a copy of the Order Valuing Lien. The statement is
Plaintiff received a discharge is patently false and including only the Order Valuing Lien and
not the subsequent dismissal demonstrates a lack of candor.

Also, Plaintiff continues to makes statements that fly in the face of reality when she
writes that RTR never appeared in her bankruptcy. As discussed in RTR’s Opposition to the
Motion for Remand, the Order Valuing Lien at issue in this case was served on RTR. [Request

for Judicial Notice ECF Doc. # 13 Ex. 3]

C. The Order Valuing Lien of Bank Of America Was Self-Contained And No
Application by Lienholder Is Necessary to Revert The Lien’s Value Back to
Extent Recognized by Applicable Nonbankruptcy Law

Plaintiff's main contention here is that the lien was never reinstated because RTR never
sought an application for reinstatement. This argument lacks merit because the Order Valuing
Lien of Bank of America was self-contained. Pursuant to the terms of the Order itself, “the Lien
shall be retained to the extent recognized by applicable nonbankruptcy law” “[i]f Debtor’s chapter
13 case is dismissed.” (Order Valuing Lien of Bank of America, Doc. #55 of the underlying
Bankruptcy Case, Case Number 08-43574.) Debtor’s Chapter 13 Case was dismissed by Court
Order on December 8, 2011 (Doc. #66 of the underlying Bankruptcy Case, Case Number 08-
43574.) Therefore, the dismissal of the chapter 13 in and of itself triggered the reversion language
in the Order Valuing Lien and gave RTR all rights to pursue collection of the subject debt.

It should also be pointed out that the Order Valuing Lien relied on by plaintiff contains
the exact same application requirement for the debtor in order to have the discharge of the lien
become effective: “(3) Upon entry of a discharge in Debtor’s chapter 13 case, the Lien shall be
voided for all purposes, and upon application by Debtor, the court will enter an appropriate form

29

of judgment voiding the Lien.” Although RTR understands that there was never an entry of

discharge in the chapter 13 case and thus this clause is moot, the point is that plaintiff apparently

does not understand that there was no entry of discharge in her chapter 13 and therefore, one
23s

REPLY MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

19-04026 Doc#30 Filed: 08/01/19 Entered: 08/01/19 11:42:20 Page 3of4

 
—

oOo ON OO oO BR WO PD

Case!

 

 

would have expected her to have applied for a judgment voiding the Lien if said application was
truly a requirement. The fact that plaintiff did not so apply indicates one of two things: (1) either
she views the application requirement to be perfunctory when it applies to her, but a requirement
when it applies to RTR; or (2) plaintiff understood all along that she never received a discharge

and that her adversarial proceeding has no merit.

D. Plaintiff Has Failed To Refute Any Of RTR’s Arguments Set Forth In The
Moving Papers Regarding Plaintiff’s Individual Causes Of Action

Plaintiffs opposition failed to address any of RTR’s discussion in its moving papers
regarding the invalidity of each and every one of plaintiffs causes of action. RTR established
that it had a right to pursue collection of the debt from plaintiff. RTR also established that each
cause of action alleged in the Complaint lacked one or more required element because the value
of the lien has clearly been restored. Plaintiff apparently concedes this point and recognizes that
her complaint, in its entirety, fails to state a cause of action and must be dismissed.

II. CONCLUSION

For the reasons set forth above, RTR respectfully requests that this Motion to Dismiss be
granted in its entirety.
DATED: August 1, 2019
ERICKSEN ARBUTHNOT

/s/

 

NATHANIEL R. LUCEY, Esq.
Attorneys for Defendants

REAL TIME RESOLUTIONS, INC.
and RRA CP OPPORTUNITY TRUST 1

-4-
REPLY MPA ISO MOTION TO DISMISS PLAINTIFF’S COMPLAINT

19-04026 Doc#30 Filed: 08/01/19 Entered: 08/01/19 11:42:20 Page 4of4

 
